DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/27/2020, 4/29/2020, 10/19/2020, 11/30/2020, 8/17/2021, and 5/9/2022 were considered and placed on the file of record by the examiner.

	

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 9/14/2022 is acknowledged.  Claims 11-35 are withdrawn. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim 2 element is vague and indefinite because claim states the classifications are different processes; “wherein the first classification, the second classification, and the third classification are the same.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (Non-Patent Literature titled “Automatic moth detection from trap images for pest management”) in view of Wu et al. (US 2015/0030255).

Regarding claim 1, Ding teaches a system, comprising: an imaging device configured to capture images of insects; and a computing device in communication with the imaging device, and configured to at least: instruct the imaging device to capture an image that depicts at least a portion of the insect (see figure 3, abstract, where Ding discusses insect detection);
receive, from the imaging device, the image (see abstract, section 3, where Ding discusses insect images);
determine, using a machine learning classifier: (i) a second classification of the image into the at least one category based at least in part on the image (see figure 4, abstract, section 3, where Ding discusses insect classification using a machine learning classifier); and 
(ii) a second confidence measure corresponding to the second classification (see section 3, where Ding discusses generating probability confidence values for insect image regions).
Ding does not expressly teach determine, using an industrial vision classifier: (i) a first classification of the image into at least one category based at least in part on features extracted from the image; and (ii) a first confidence measure corresponding to the first classification; and determine a third classification of the image based at least in part on the first confidence measure and the second confidence measure.
However, Wu teaches determine, using an industrial vision classifier (see figure 15): (i) a first classification of the image into at least one category based at least in part on features extracted from the image (see figure 15, para. 0169, where Wu discusses region segmentation to perform image region classification); and (ii) a first confidence measure corresponding to the first classification (see figure 15, para. 0169, where Wu discusses generating confidence scores); and 
determine a third classification of the image based at least in part on the first confidence measure and the second confidence measure (see figure 15, para. 0176, where Wu discusses combining the machine learning model confidence score and segmentation confidence score).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ding with Wu to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object classification.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Ding in this manner in order to improve object classification by combining feature classification probability value and machine learning classification probability value to prevent inaccurate classification in image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ding, while the teaching of Wu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating confidence probability values from a machine learning classifier and feature classifier to incorporate different confidence values into the object classification process.  The Ding and Wu systems perform object classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Wu teaches wherein the first classification, the second classification, and the third classification are the same (see figure 15, para. 0176, where Wu discusses combining the machine learning confidence score and segmentation confidence score).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ding with Wu to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object classification.  

Regarding claim 8, Wu teaches wherein: the image comprises a sequence of images and the first confidence measure comprises a plurality of first confidence measures corresponding to individual images of the sequence of images (see para. 0163, where Wu discusses a classifier using multiple training images); and the second confidence measure comprises a plurality of second confidence measures corresponding to the individual images of the sequence of images (see para. 0156, where Wu discusses region segmentation in individual images to generate confidence score).
The same motivation of claim 1 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ding with Wu to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object classification.  


Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (Non-Patent Literature titled “Automatic moth detection from trap images for pest management”) in view of Wu et al. (US 2015/0030255) in view of Lepek et al. (US 2020/0281164).

Regarding claim 9, Ding and Wu do not expressly teach wherein the third classification of the image corresponds to one category of a plurality of categories comprising male, female, intersex, species, species, or gynandromorph.  However, Lepek teaches wherein the third classification of the image corresponds to one category of a plurality of categories comprising male, female, intersex, species, species, or gynandromorph (see para. 0183, 0208, where Lepek discusses a classification system to determine whether an object is a mosquito, and if it is a male, female, young, and adult mosquito).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ding and Wu with Lepek to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object classification.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Ding and Wu in this manner in order to improve insect classification by combining feature classification probability value and machine learning classification probability value to prevent inaccurate classification in individual image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ding and Wu, while the teaching of Lepek continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating confidence probability values from a machine learning classifier and feature classifier to incorporate different confidence values into the object classification process.  The Ding, Wu, and Lepek systems perform object classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, Ding and Wu do not expressly teach wherein the insect comprises an adult mosquito.  However, Lepek teaches wherein the insect comprises an adult mosquito (see para. 0052, 0123, 0183, 0208, where Lepek discusses a classification system to classify adult mosquitos).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ding and Wu with Lepek to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object classification.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Ding and Wu in this manner in order to improve insect classification by combining feature classification probability value and machine learning classification probability value.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ding and Wu, while the teaching of Lepek continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating confidence probability values from a machine learning classifier and feature classifier to incorporate different confidence values into the object classification process.  The Ding, Wu, and Lepek systems perform object classification, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Allowable Subject Matter
Claims 3, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein: the insect is located at a first location when the imaging device captures the image; and the computing device is further configured to at least instruct movement of the insect to a second location based at least in part on the first classification and the first confidence measure; and determining, using the machine learning classifier, is performed after the insect is located at the second location.”

Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein: the insect is located at a first location while the imaging device captures the image and while the third classification of the image is determined; and the computing device is further configured to at least instruct movement of the insect to a second location based at least in part on the third classification.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Desai et al. (US 2018/0114334) discusses combining machine learning model and adapted model classification.
Peeters et al. (US 2018/0084772) discusses machine learning insect classifier. 
Kutaragi et al. (US 2014/0289323) discusses combining multiple image classifiers. 

	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663